Citation Nr: 1448368	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1969 to December 1972, with service in Vietnam.  The Veteran had subsequent service in the Army Reserves from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that a remand for further development is warranted with respect to the Veteran's claim of entitlement to service connection for MS.

MS is a listed chronic disease subject to service connection if manifested to a compensable degree within seven years of the date of separation from active duty service.  38 C.F.R. §§ 3.307(a); 3.309(a) (2014).  The Veteran separated from active duty with the Air Force in December 1972; if MS is shown to have been manifested, even if not officially diagnosed, prior to December 1979, the Veteran may benefit from the presumption.

The record includes service treatment records for Veteran's period of active duty service from 1969 to 1972, but not for the Veteran's Army Reserve service from 1977 to 1980.  Moreover, the Veteran's dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during his Army Reserve service are not of record and have not been verified.  Additionally, in a statement received in November 2009, the Veteran's sister indicated that the Veteran sought treatment from a private physician, Dr. K., in 1973 for his reported numbness and tingling in the feet and hands.  See November 2009 statement, uploaded November 30, 2009, and labeled Buddy/Lay Statement.  No records from Dr. K. are in the claims file.  Because these records could be relevant to the Veteran's claim, the Veteran must be asked to provide identifying information as to the location of the doctor as well as any additional dates of treatment.  If information is provided, attempts to obtain the records must be made.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for multiple sclerosis is warranted on the grounds that his symptoms first developed in active service, though remained undiagnosed.  See October 2014 statement.  Additionally, the Veteran submitted a lay statement from D. S., his Platoon Commander during his reserve service, which described the Veteran's in-service symptoms, including fatigue and balance issues, as well as the Veteran's complaints of tiredness and numbness in his legs.  See document labeled Buddy/Lay Statement, uploaded November 30, 2009.  The Veteran and D. S. are competent to describe the Veteran's observable symptoms.

Service treatment records do not reflect any findings or complaints of numbness or fatigue; however, there is a notation of dizziness dated in May 1971.  As noted above, service treatment records from the Veteran's Army Reserve service are not in the claims file.

A statement from Dr. E. N. dated in October 2008 indicates the Veteran is currently being treated for MS and was first diagnosed in April 2007.  Additionally, Dr. E. N. stated that he was "convinced that what he had was probably symptoms of MS" during service.  See medical document, uploaded on January 15, 2009.  Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has multiple sclerosis and if so, to determine whether it had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).

With respect to this examination, the Board stresses that the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 (West 2002) and the presumption of aggravation under 38 U.S.C.A. § 1153 (West 2002) do not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's available service treatment records for his reserve service.  

2.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA from November 1977 to November 1980.  Reports of retirement points do not contain the necessary information in this regard.

All efforts to obtain these records should be fully documented.

3.  Request the Veteran furnish all dates and places of treatment for his MS, including from Dr. K. from 1973-forward.  See the Veteran's sister's letter, uploaded November 30, 2009, and labeled Buddy/Lay Statement.  If the Veteran is able to properly identify Dr. K and/or others, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA medical records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by a physician.  The examiner should review the Veteran's claims file, including this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

Following examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's MS manifested prior to December 1979.

b.  If not, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's MS is the result of disease or injury incurred or aggravated during active duty service.

Review of the entire file is required; however, attention is invited to: opinion of Dr. E. N., labeled Medical Treatment Record - Non-Government Facility, uploaded on January 15, 2009; various Buddy/Lay Statements uploaded on November 30, 2009; service treatment records, to include notation of dizziness dated in May 1971, labeled STR-Medical, uploaded on August 28, 2014.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided. If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After ensuring completion of the foregoing and any other development deemed necessary based on evidence added to the record, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.
The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



